                                          Hearing Date: March 9, 2021 at 10:00 a.m. (prevailing Eastern Time)
                                      Response Deadline: March 2, 2021 at 4:00 p.m. (prevailing Eastern Time)

 PLEASE TAKE NOTICE THAT THIS OBJECTION SEEKS TO MODIFY,
 RECLASSIFY, DISALLOW, AND/OR EXPUNGE CERTAIN FILED PROOFS OF
 CLAIM. YOU SHOULD LOCATE YOUR NAME AND YOUR CLAIM(S) ON THE
 SCHEDULES ATTACHED HERETO. AS A RESULT OF THIS OBJECTION, YOUR
 CLAIM(S) MAY BE DISALLOWED, EXPUNGED, RECLASSIFIED, OR OTHERWISE
 AFFECTED. THEREFORE, PLEASE READ THIS NOTICE AND THE
 ACCOMPANYING OBJECTION VERY CAREFULLY.

AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park
New York, New York 10036
Telephone: (212) 872-1000
Facsimile: (212) 872-1002
Philip C. Dublin
Abid Qureshi
Kevin Zuzolo
Edan Lisovicz

Counsel to the Litigation Trust

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                               )
                                                               )      Chapter 11
 In re:                                                        )
                                                               )      Case No. 18-13374 (MEW)
 AEGEAN MARINE PETROLEUM                                       )
 NETWORK INC., et al.,1                                        )      Jointly Administered
                                                               )
                                     Debtors.                  )

NOTICE OF HEARING ON LITIGATION TRUST’S FOURTH OMNIBUS OBJECTION
 TO CLAIMS (EQUITY INTEREST CLAIMS, DUPLICATE NOTEHOLDER CLAIMS
             AND INSUFFICIENT DOCUMENTATION CLAIMS)

          PLEASE TAKE NOTICE that, on February 5, 2021, the litigation trust (the “Litigation

Trust”) established to facilitate the implementation of the Joint Plan of Reorganization of Aegean




1 Pursuant to orders of the Court, the chapter 11 cases of the Reorganized Debtors other than Aegean Marine Petroleum
S.A. (Case No. 18-13400 (MEW)) have been closed. Aegean Marine Petroleum Network, Inc. (Case No. 18-17334
(MEW)) (“Aegean”) is not a Reorganized Debtor.
Marine Petroleum Network, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the

Bankruptcy Code, dated March 22, 2019, filed the Litigation Trust’s Fourth Omnibus Objection

to Claims (Equity Interest Claims, Duplicate Noteholder Claims and Insufficient Documentation

Claims) (the “Objection”), and a hearing to consider the Objection shall be held before the

Honorable Michael E. Wiles, United States Bankruptcy Judge, United States Bankruptcy Court for

the Southern District of New York, One Bowling Green, New York, New York 10004, on March

9, 2021, at 10:00 a.m. (prevailing Eastern Time) (the “Hearing”), or at such other time as the Court

may determine.

         PLEASE TAKE FURTHER NOTICE that pursuant to General Order M-543, dated

March 20, 2020 (Morris, C.J.) (“General Order M-543”), the Hearing will be conducted

telephonically.2 Parties wishing to appear at, or attend, the Hearing must refer to and comply with

the Court’s guidelines for telephonic appearances3 and make arrangements with Court Solutions

LLC by telephone at (917) 746-7476.

         PLEASE TAKE FURTHER NOTICE that the Hearing may be continued or adjourned

thereafter from time to time without further notice other than an announcement of the adjourned

date or dates at the Hearing or at a later hearing.

         PLEASE TAKE FURTHER NOTICE that any responses to the Objection must be filed

with the Court in accordance with the Order Establishing Certain Notice, Case Management, and

Administrative Procedures (ECF Doc. No. 109) (the “Case Management Order”) and served so as

to be actually received by: (i) Province, Inc., 2360 Corporate Circle, Suite 330, Henderson NV,

89074, Attn: Peter Kravitz and Amanda Demby, Email: ademby@provincefirm.com; (ii) Akin


2A copy ofGeneral Order M-543 can be obtained by visiting:
http://www.nysb.uscourts.gov/news/courtoperationsunder- exigent-circumstances-created-covid-19.
3The  Court’s procedures for telephonic appearances are available at:
http://www.nysb.uscourts.gov/telephonicappearances-white-plains.


                                                          2
Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, New York 10036, Attn: Philip C.

Dublin, Email: pdublin@akingump.com, Kevin Zuzolo, Email: kzuzolo@akingump.com, and

Edan Lisovicz, Email: elisovicz@akingump.com, counsel to the Litigation Trust; and (iii) those

parties on the Service List (as defined in the Order Establishing Certain Notice, Case

Management, and Administrative Procedures [Docket No. 109]), no later than March 2, 2021 at

4:00 p.m. (prevailing Eastern Time) (the “Response Deadline”).

       PLEASE TAKE FURTHER NOTICE that any parties filing a response are required to

attend the Hearing, and failure to appear may result in relief being granted upon default, provided

that responding parties shall attend the Hearing telephonically so long as General Order M-543 is

in effect or unless otherwise ordered by the Court.

       PLEASE TAKE FURTHER NOTICE that if no responses are timely filed and served

with respect to the Objection, the Litigation Trust may, on or after the Response Deadline, submit

to the Court an order substantially in the form of the proposed order annexed to the Objection,

which order may be entered without further notice or opportunity to be heard.

       PLEASE TAKE FURTHER NOTICE that copies of the Objection may be obtained free

of charge by visiting the website: https://dm.epiq11.com/case/aegean/dockets. You may also

obtain copies of any pleadings by visiting the Court’s website at http://www.nysb.uscourts.gov in

accordance with the procedures and fees set forth therein.



                          [Remainder of Page Intentionally Left Blank]




                                                3
Dated: New York, New York   AKIN GUMP STRAUSS HAUER & FELD LLP
       February 5, 2021     By: /s/ Philip C. Dublin
                            Philip C. Dublin
                            Abid Qureshi
                            Kevin Zuzolo
                            Edan Lisovicz
                            One Bryant Park
                            New York, NY 10036
                            Telephone: (212) 872-1000
                            Facsimile: (212) 872-1002

                            Counsel to the Litigation Trust




                                 4
                                            Hearing Date: March 9, 2021 at 10:00 a.m. (prevailing Eastern Time)
                                        Response Deadline: March 2, 2021 at 4:00 p.m. (prevailing Eastern Time)

    AKIN GUMP STRAUSS HAUER & FELD LLP
    One Bryant Park
    New York, New York 10036
    Telephone: (212) 872-1000
    Facsimile: (212) 872-1002
    Philip C. Dublin
    Abid Qureshi
    Kevin Zuzolo
    Edan Lisovicz

    Counsel to the Litigation Trust

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

                                                                 )
                                                                 )
    In re:                                                       )      Chapter 11
                                                                 )
    AEGEAN MARINE PETROLEUM                                      )      18-13374 (MEW)
    NETWORK INC., et al.,1                                       )
                                                                 )      Jointly Administered
                                       Debtors.                  )

             LITIGATION TRUST’S FOURTH OMNIBUS OBJECTION TO CLAIMS
             (EQUITY INTEREST CLAIMS, DUPLICATE NOTEHOLDER CLAIMS
                    AND INSUFFICIENT DOCUMENTATION CLAIMS)

             The litigation trust (the “Litigation Trust”) established to facilitate the implementation of

the Joint Plan of Reorganization of Aegean Marine Petroleum Network Inc. and Its Debtor

Affiliates Pursuant to Chapter 11 of the Bankruptcy Code, dated March 22, 2019 [Docket No. 503-

1] (the “Plan”),2 hereby files this omnibus objection (the “Objection”) for entry of an order,

substantially in the form annexed hereto as Exhibit A (the “Proposed Order”), reclassifying as

Aegean Interests each of the claims listed on Schedule 1 to the Proposed Order and disallowing


1 Pursuant to orders of the Court, the chapter 11 cases of the Reorganized Debtors other than Aegean Marine Petroleum
S.A. (Case No. 18-13400 (MEW)) have been closed. Aegean Marine Petroleum Network, Inc. (Case No. 18-17334
(MEW)) (“Aegean”) is not a Reorganized Debtor.
2   Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan.
and expunging each of the claims listed on Schedules 2-3 to the Proposed Order pursuant to Rule

3007(d) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). In support of

this Objection, the Litigation Trust relies on the Declaration of Peter Kravitz in Support of the

Litigation Trust’s Fourth Omnibus Objection to Claims (Equity Interest Claims and Section 510(b)

Claims) (the “Kravitz Declaration”), attached hereto as Exhibit B. In further support of this

Objection, the Litigation Trust respectfully states as follows:

                                         JURISDICTION

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

       2.      Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief requested herein are section 502 of title 11 of the United

States Code (the “Bankruptcy Code”) and Rule 3007 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”).

                                         BACKGROUND

A.     General Case Background

       4.      On November 6, 2018 (the “Petition Date”), Aegean and certain of its affiliates (the

“Debtors”) filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

       5.      On March 29, 2019, the Court entered the Findings of Fact, Conclusions of Law,

and Order Confirming the Joint Plan of Reorganization of Aegean Marine Petroleum Network

Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 503]




                                                  2
(the “Confirmation Order”). On April 3, 2019, the Plan was substantially consummated and the

effective date of the Plan occurred (the “Effective Date”).3

         6.       On the Effective Date, the Litigation Trust was created pursuant to the Plan and the

Litigation Trust Agreement, dated as of April 3, 2019 (the “Litigation Trust Agreement”), by and

among Aegean, the other Debtors and the Non-Debtor Subsidiaries, as settlors, and Peter Kravitz,

as trustee of the Litigation Trust (the “Litigation Trustee”). Pursuant to Article VIII.B.2. of the

Plan, the Litigation Trust has the sole authority to file, withdraw or litigate to judgment objections

to Disputed Aegean Unsecured Claims in Class 4A, Disputed Section 510(b) Claims in Class 7,

and Disputed Aegean Interests in Class 8.                  Pursuant to Article VIII.B.1. of the Plan, the

Reorganized Debtors have the sole authority to file, withdraw or litigate to judgment objections to

Claims and Interests other than Disputed Aegean Unsecured Claims in Class 4A, Disputed Section

510(b) Claims in Class 7, and Disputed Aegean Interests in Class 8.4

B.       Schedules, Bar Date, and Notice

         7.       On December 11, 2018, the Debtors filed the Debtors’ Motion for Entry of an Order

(I) Setting Bar Dates for Submitting Proofs of Claim, (II) Approving Procedures for Submitting

Proofs of Claim, and (III) Approving Notice Thereof [Docket No. 199] (the “Bar Date Motion”).

On December 18, 2018, the Bankruptcy Court entered an order granting the relief set forth in the

Bar Date Motion [Docket No. 240] (the “Bar Date Order”), which established certain procedures



3 See Notice of (A) Entry of Order Confirming the Joint Plan of Reorganization of Aegean Marine Petroleum Network
Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code and (B) Occurrence of the Effective Date
[Docket No. 514].
4 The proof of claim forms for certain of the claims subject to this Objection assert that such claims are other than
Disputed Aegean Unsecured Claims, Disputed Section 510(b) Claims, or Disputed Aegean Interests (e.g., secured or
priority claims). Based on the Litigation Trust’s review of the proof of claim form and supporting documentation
attached to such claims, however, it is apparent that such claims are in fact Duplicate Noteholder Claims or Equity
Interest Claims (each as defined herein) that are properly subject to the review and objection of the Litigation Trust.
The Litigation Trust consulted with counsel to the Reorganized Debtors regarding the foregoing and the Reorganized
Debtors consent to the Litigation Trust objecting to such claims.


                                                          3
and deadlines for filing proofs of claim against the Debtors and approved the form and manner of

the bar date notice (the “Bar Date Notice”). Pursuant to the Bar Date Order and the Bar Date

Notice, the deadline for certain persons and entities to file proofs of claim in these chapter 11 cases

was February 21, 2019 at 5:00 p.m. Eastern Time (the “General Bar Date”) and the deadline for

governmental units to file proofs of claim in the Debtors’ chapter 11 cases was May 6, 2019 at

5:00 p.m. Eastern Time. The Bar Date Notice was served on January 3, 2019 and published in The

New York Times (national and international editions), Financial Times (international edition), and

Tradewinds on January 7, 2019, January 8, 2019, and January 11, 2019, respectively.

       8.      On January 2, 2019, the Debtors filed their Schedules of Assets and Liabilities and

Statements of Financial Affairs. See, e.g., Docket Nos. 262-63.

C.     Claims Resolution Process

       9.      The Litigation Trustee and the Litigation Trust’s advisors are in the process of

reviewing proofs of claim filed in these cases, including any supporting documentation attached

thereto, and reconciling the proofs of claim with the Debtors’ books and records to determine the

validity of the proofs of claim. On October 18, 2019, the Litigation Trust filed the Litigation

Trust’s First Omnibus Objection to Claims (Amended and Superseded Claims, Duplicate Claims,

Duplicate Noteholder Claims, and Insufficient Documentation Claims) [Docket No. 610] (the

“First Omnibus Claim Objection”), which sought to disallow and expunge two Amended and

Superseded Claims, eight Duplicate Claims, 67 Duplicate Noteholder Claims and two Insufficient

Documentation Claims (each as defined therein) (the “First Omnibus Claims Objection”). On

November 19, 2019, the Court entered the Order Disallowing and Expunging Claims [Docket No.

626], which sustained the First Omnibus Claims Objection and disallowed and expunged the

foregoing claims as set forth on Schedules 1-4 thereto.




                                                  4
       10.     On May 15, 2020, the Litigation Trust filed the Litigation Trust’s Second Omnibus

Objection to Claims (Equity Interest Claims) [Docket No. 690] (the “Second Omnibus Claim

Objection”), which sought to reclassify as Aegean Interests 100 proofs of claim filed on behalf of

equity interests, and the Litigation Trust’s Third Omnibus Objection to Claims (Equity Interest

Claims and Section 510(b) Claims) [Docket No. 691] (the “Third Omnibus Claim Objection”),

which sought to reclassify as Aegean Interests 51 proofs of claim filed on behalf of equity interests

and to reclassify as Section 510(b) Claims 19 proofs of claim that asserted claims under

Bankruptcy Code section 510(b). On June 15, 2020, the Bankruptcy Court entered orders

sustaining the Second Omnibus Claim Objection and the Third Omnibus Claim Objection and

reclassifying the foregoing claims as Aegean Interests or Section 510(b) Claims, as applicable.

The Litigation Trust is in the process of preparing additional objections to certain claims that the

Litigation Trust and its advisors believe should be disallowed, expunged, or reclassified.

                                     RELIEF REQUESTED

       11.     Pursuant to Bankruptcy Code section 502(b) and Bankruptcy Rule 3007, the

Litigation Trust respectfully requests entry of the Proposed Order attached hereto as Exhibit A

reclassifying as Aegean Interests the claims identified on Schedule 1 to the Proposed Order and

disallowing and expunging the claims identified on Schedules 2-3 to the Proposed Order.

                                     CLAIM OBJECTIONS

       12.     When asserting a proof of claim against a bankrupt estate, a claimant must allege

facts that, if true, would support a finding that the debtor is legally liable to the claimant. See In

re Marino, 90 B.R. 25, 29 (Bankr. D. Conn. 1988); Matter of Int’l Match Corp., 69 F. 2d 73, 76

(2d Cir. 1934) (finding that a proof of claim should at least allege facts from which legal liability

can be seen to exist). Where the claimant alleges sufficient facts to support its claim, its claim is




                                                  5
afforded prima facie validity. In re Vanegas, 290 B.R. 190, 193 (Bankr. D. Conn. 2003); Fed. R.

Bankr. P. 3001(f).

       13.     As a result, a party wishing to dispute such a claim must produce evidence in

sufficient force to negate the claim’s prima facie validity. In re Vanegas, 290 B.R. 190, 193

(Bankr. D. Conn. 2003). The objecting party must produce evidence that would refute at least one

of the allegations essential to the claim’s legal sufficiency. Id. Once the objecting party produces

such evidence, the burden shifts back to the claimant to prove the validity of his or her claim by a

preponderance of the evidence. In re Rockefeller Ctr. Properties, 241 B.R. 804, 817 (Bankr.

S.D.N.Y. 1999).

A.     Equity Interest Claims (Schedule 1)

       14.     Bankruptcy Rule 3007(d)(7) allows omnibus objections to claims that are “are

interests, rather than claims.” Fed. R. Bankr. P. 3007(d)(7). The rationale for allowing objections

to such claims is obvious. The Bankruptcy Code differentiates between a “claim” and an “equity

security.” See 11 U.S.C. §§ 101(5), 101(16). Under the Bankruptcy Code, those who have

“claims” against the Debtors are called “creditors” while those who hold “equity securities” are

called “equity security holders.” See id. §§ 101(10), 101(17). While creditors are entitled to file

proofs of claim to preserve their rights to distributions on account of their claims, equity security

holders are not entitled to file proofs of claim to preserve their rights, if any, based solely on their

ownership of equity interests. See Bar Date Order ¶ 9(h) (providing that proofs of claim need not

be submitted for “any Claim that is exclusively with respect to the claimant’s equity interest in the

Debtors that is not a Claim against the Debtors relating to such interest or to the purchase or sale

of such interest (i.e., a Claim that solely documents a claimant’s equity interest in the Debtors)”);

see also McGimsey v. USA Capital Diversified Trust Deed Fund, LLC (In re USA Commercial




                                                   6
Mortg. Co.), 377 B.R. 608, 615 (9th Cir. B.A.P. 2007) (“It is axiomatic that an allowed proof of

claim requires something more than mere equity ownership”).

           15.      Based on a review of the claims filed in these chapter 11 cases, the Litigation Trust

has identified nine (9) proofs of claim (the “Equity Interest Claims”) listed in the column titled

“Claim to be Reclassified as Aegean Interest” on Schedule 1 that represent equity interests in

Aegean (i.e., Aegean Interests)5 as opposed to claims against Aegean. Pursuant to the Plan,

Aegean Unsecured Claims (i.e., general unsecured claims against Aegean) are entitled to their pro

rata share of Class A Litigation Trust Units and Aegean Interests are entitled to their pro rata

share of Class B Litigation Trust Units. See Plan § III.B.9. In accordance with the foregoing, each

Aegean Interest was satisfied and replaced on the Effective Date by a Class B Litigation Trust Unit

that was identifiable by an escrow CUSIP. In accordance with the priorities set forth in the

Bankruptcy Code, the holders of Class B Litigation Trust Units will only receive a distribution

from the Litigation Trust after holders of Class A Litigation Trust Units receive Payment in Full.

To the extent the Class B Litigation Trust Units become entitled to a recovery, holders of Allowed

Aegean Interests shall receive such recovery through the Class B Litigation Trust Units and

corresponding escrow CUSIP.

           16.      At this time, the Litigation Trust is seeking only to reclassify the Equity Interest

Claims as Aegean Interests and is not seeking allowance or disallowance. Thus, claimants that

filed Equity Interest Claims will not be prejudiced by reclassifying such claims as Aegean

Interests, subject to the rights of the Litigation Trust to seek disallowance or object on any other

grounds in the event that further reconciliation of the Aegean Interests becomes necessary after




5   See Plan § I.A.5.


                                                      7
Payment in Full of the Aegean Unsecured Claims. Reclassifying the Equity Interest Claims will

also result in a more accurate Claims Register and facilitate the claims resolution process.

           17.      For the foregoing reasons, the Litigation Trust requests entry of an order

reclassifying the Equity Interest Claims in Schedule 1 as Aegean Interests. The Litigation Trust

reserves the right to file subsequent objections to, or seek expungement or reduction of, any Equity

Interest Claim or Aegean Interest on any ground.6

B.         Duplicate Noteholder Claims (Schedule 2)

           18.      Bankruptcy Rule 3007(d)(1) allows omnibus objections to claims that duplicate

other claims. Fed. R. Bankr. P. 3007(d)(1). Based on a review of the claims filed in these chapter

11 cases, the Litigation Trust has identified twenty-eight (28) proofs of claim (the “Duplicate

Noteholder Claims”) listed on Schedule 2 that are duplicative of Unsecured Notes Claims that

were Allowed pursuant to the Plan. The Litigation Trust has identified the Duplicate Noteholder

Claims in the column titled “Claim to be Disallowed and Expunged” on Schedule 2 along with

certain additional information regarding each Duplicate Noteholder Claim, including the identity

of the claimant and the claim amount.

           19.      The claimants holding Duplicate Noteholder Claims will not be prejudiced by

having their respective Duplicate Noteholder Claims disallowed and expunged because such

claims under the Unsecured Notes Indentures have already been Allowed pursuant to the Plan.7

See Plan Art. III.A.4 (“The Unsecured 4.00% Notes Claims shall be Allowed in the aggregate

principal amount of $94,550,000.00, plus accrued and unpaid interest, as of the Petition Date. The


6   Pursuant to the Plan, all Aegean Interests are Disputed until such Aegean Interests are Allowed. See Plan § I.A.10.
7 Pursuant to the Bar Date Order, creditors asserting “any Claim for principal, interest, or applicable fees or charges
on account of any note, bond, or debenture issued by the Debtors pursuant to an indenture or a credit agreement with
respect to such Claim” were not required to file proofs of claim. Bar Date Order ¶ 9(d). In reviewing the proof of
claim form and any supporting documentation attached to each Duplicate Noteholder Claim, the Litigation Trust has
determined that each Duplicate Noteholder Claim was filed exclusively on account of an Unsecured Notes Claim.


                                                            8
Unsecured 4.25% Notes Claims shall be Allowed in the aggregate principal amount of

$172,500,000.00, plus accrued and unpaid interest, as of the Petition Date.”). Further, the Plan

provides that the Unsecured Notes Indentures remain in effect for the purpose of enabling holders

of Allowed Unsecured Notes Claims to receive distributions as set forth in the Plan. Id. Art. IV.H.

Accordingly, should the Duplicate Noteholder Claims not be disallowed and expunged, the holders

of such claims may receive multiple distributions on account of a single liability, thus prejudicing

other similarly situated creditors. Multiple recoveries of this sort are not permitted under the

Bankruptcy Code and the Litigation Trust should not be required to satisfy the same obligation

twice.

         20.   For the foregoing reasons, the Litigation Trust (a) objects to the Duplicate

Noteholder Claims listed on Schedule 2 and (b) requests entry of an order disallowing and

expunging the Duplicate Noteholder Claims in their entirety.

C.       Insufficient Documentation Claims (Schedule 3)

         21.   A proof of claim must “set forth the facts necessary to support the claim,” In re

Chain, 255 B.R. 278, 280 (Bankr. D. Conn. 2000), and must, at a minimum, “contain sufficient

information for a party in interest to evaluate the basis of the claim.” In re Today's Destiny, Inc.,

No. 05-90080, 2008 Bankr. LEXIS 3577, at *22 (Bankr. S.D. Tex. Nov. 26, 2008). Thus,

Bankruptcy Rule 3007(d)(6) allows omnibus objections to claims that are “presented in a form that

does not comply with applicable rules, and the objection states that the objector is unable to

determine the validity of the claim because of the noncompliance.” Fed. R. Bankr. P. 3007(d)(6).

Moreover, where a claim is based on a writing, a copy of the writing must be filed with the proof

of claim. See Fed. R. Bankr. P. 3001(c); see also Bar Date Order ¶ 7(b) (requiring proofs of claim

to include supporting documentation or an explanation as to why documentation is not available).




                                                 9
If a claim fails to comply with the documentation requirements of Bankruptcy Rule 3001(c), it is

not entitled to prima facie validity and may be disallowed. See Minbatiwalla, 424 B.R. 104, 119

(Bankr. S.D.N.Y. 2010) (“[I]n certain circumstances, claims can be disallowed for failure to

support the claim with sufficient evidence . . . because absent adequate documentation, the proof

of claim is not sufficient for the objector to concede the validity of a claim.”); In re Porter, 374

B.R. 471, 480 (Bankr. D. Conn. 2007); Feinberg v. Bank of N.Y. (In re Feinberg), 442 B.R. 220-

22 (Bankr. S.D.N.Y. 2010).

        22.      Based on a review of the claims filed in these chapter 11 cases, the Litigation Trust

has identified eleven (11) proofs of claim listed in the column titled “Claim to be Disallowed and

Expunged” on Schedule 3 that do not contain sufficient information to ascertain the validity of

such claims (the “Insufficient Documentation Claims”) because each such claim either (a) fails to

indicate on the proof of claim form a Debtor in the chapter 11 cases against which the claim is

being asserted and/or the basis of the claim asserted or (b) is based on a writing and fails to include

any supporting documentation indicating the existence of a claim. Specifically: (a) nine (9) of the

Insufficient Documentation Claims list the case number for Aegean (i.e., Case No. 18-13374) in

the “Case number” section of the proof of claim form, but list an entity other than Aegean—and

that was not a Debtor in the chapter 11 cases—in the “Debtor” section of the proof of claim form;8

and (b) two (2) of the Insufficient Documentation Claims appear to be based on a writing but fail

to attach any documentation in support of the claim and fail to otherwise provide sufficient

information to ascertain the basis of the claim.9 Each Insufficient Documentation Claim was


8 The Bar Date Order requires each proof of claim to specify by name and case number the Debtor against which the
claim is submitted, and provides that claims submitted under Case No. 18-13374 that do not identify a Debtor will be
treated as submitted only against Aegean. Bar Date Order ¶ 7(d).
9 In addition, one such claim (Claim No. 322) was filed on March 18, 2019, nearly one month after the deadline
established under the Bar Date Order. Accordingly, even if the holder of such claim was able to provide
documentation to support such claim, it should be disallowed and expunged in accordance with the applicable


                                                        10
compared to the Debtors’ books and records and the Litigation Trust is unable to determine from

the proof of claim itself what amount, if any, is owed to each claimant.

         23.       Based on the foregoing, the Insufficient Documentation Claims should be

disallowed and expunged.              Accordingly, the Litigation Trust (a) objects to the Insufficient

Documentation Claims listed on Schedule 3 and (b) requests entry of an order disallowing and

expunging the Insufficient Documentation Claims in their entirety.

                         COMPLIANCE WITH THE BANKRUPTCY RULES

         24.       The Litigation Trust respectfully submits that the content of this Objection complies

with the Bankruptcy Rules for the following reasons:

                   (a)      the Objection conspicuously states on the first page that
                            claimants receiving the objection should locate their names
                            and claims in the Objection;

                   (b)      Schedules 1-3 state the grounds of the objection to each
                            claim and provide a cross-reference to the pages in the
                            Objection pertinent to the stated grounds;

                   (c)      the title of the Objection states the identity of the objecting
                            party and the grounds for the Objection;

                   (d)      each schedule to the Proposed Order includes only the
                            claims to which there is a common basis for the Objection;

                   (e)      claimants subject to the Objection are listed alphabetically
                            by claimant name, with a cross-reference to claim numbers
                            in the applicable Schedule;

                   (f)      the Objection contains no more than 100 objections; and

                   (g)      the Objection will be set for hearing at least 30 days after the
                            filing of this Objection.

See Fed. R. Bankr. P. 3007.




provisions of the Bankruptcy Code and the Bar Date Order. See 11 U.S.C. § 502 (“[I]f [an] objection to a claim is
made, the court, after notice and a hearing, shall . . . allow such claim . . . except to the extent that . . . proof of such
claim is not timely filed.”); Bar Date Order ¶¶ 3, 6 (providing that a holder of a claim that fails to timely file a proof
of claim shall not be treated as a creditor with respect to such claim for the purposes of distributions in these chapter
11 cases on account of such claim).


                                                            11
                               SEPARATE CONTESTED MATTERS

       25.     To the extent a response is filed regarding any claim listed in the Objection and the

Litigation Trust is unable to resolve the response, the Objection by the Litigation Trust to such

claim shall constitute a separate contested matter as contemplated by Bankruptcy Rule 9014. Any

order entered by the Court regarding an objection asserted in this Objection shall be deemed a

separate order with respect to each claim subject thereto.

                                  RESERVATION OF RIGHTS

       26.     The Litigation Trust hereby reserves the right to: (i) file subsequent objections to

any claims subject hereto on any ground; (ii) amend, modify, and/or supplement this Objection,

including, without limitation, the filing of objections to further amended or newly-filed claims;

(iii) seek expungement or reduction of any claim to the extent all or a portion of such claim has

been paid; and (iv) settle any claim for less than the asserted amount. Nothing in this Objection

should be construed as a waiver of the rights of the Litigation Trust with regard to any rights the

Litigation Trust may have with respect to the foregoing. Separate notice and a hearing will be

provided in respect of any such additional objections.

                                              NOTICE

       27.     Notice of this Objection will be provided by electronic mail, facsimile, regular or

overnight mail, and/or hand delivery to (a) each of the claimants listed on Schedules 1-3 to the

Proposed Order and (b) all parties listed on the Master Service List, as defined in the Order

Establishing Certain Notice, Case Management, and Administrative Procedures [Docket No.

109]. In light of the nature of the relief requested, the Litigation Trust respectfully submits that no

further notice is necessary.




                                                  12
                                   NO PREVIOUS REQUEST

       28.     No previous request for the relief sought herein has been made by the Litigation

Trust to this Court or any other court.

                                          CONCLUSION

       WHEREFORE, for the reasons set forth herein, the Litigation Trust respectfully requests

entry of an order, substantially in the form annexed hereto as Exhibit A: (i) reclassifying as

Aegean Interests the Equity Interest Claims identified on Schedule 1 to the Proposed Order; (ii)

disallowing and expunging the Duplicate Noteholder Claims identified on Schedule 2 to the

Proposed Order; (iii) disallowing and expunging the Insufficient Documentation Claims identified

on Schedule 3 to the Proposed Order; and (iv) granting such other and further relief as this Court

deems just and proper.

 Dated: New York, New York                 AKIN GUMP STRAUSS HAUER & FELD LLP
        February 5, 2021                   By: /s/ Philip C. Dublin
                                           Philip C. Dublin
                                           Abid Qureshi
                                           Kevin Zuzolo
                                           Edan Lisovicz
                                           One Bryant Park
                                           New York, New York 10036
                                           Telephone: (212) 872-1000
                                           Facsimile: (212) 872-1002
                                           pdublin@akingump.com
                                           aqureshi@akingump.com
                                           kzuzolo@akingump.com
                                           elisovicz@akingump.com

                                           Counsel to the Litigation Trust




                                               13
 EXHIBIT A

Proposed Order
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
                                                                 )
 In re:                                                          )      Chapter 11
                                                                 )
 AEGEAN MARINE PETROLEUM                                         )      Case No. 18-13374 (MEW)
 NETWORK INC., et al.,1                                          )
                                                                 )      Jointly Administered
                                       Debtors.                  )

     ORDER RECLASSIFYING AND DISALLOWING AND EXPUNGING CLAIMS

          Upon the Litigation Trust’s Fourth Omnibus Objection to Claims (Equity Interest Claims,

Duplicate Noteholder Claims and Insufficient Documentation Claims) (the “Objection”),2

pursuant to Bankruptcy Code section 502(b) and Bankruptcy Rule 3007; and the Court having

jurisdiction to consider the Objection and the relief requested therein in accordance with 28 U.S.C.

§§ 157 and 1334; and consideration of the Objection and the relief requested therein being a core

proceeding in accordance with 28 U.S.C. § 157(b)(2); and venue being proper in this District

pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Objection being

adequate and appropriate under the particular circumstances; and the Court having considered the

Kravitz Declaration and found and determined that the legal and factual bases set forth in the

Objection establish just cause for the relief granted herein; and after due deliberation and sufficient

cause appearing therefor, it is hereby ORDERED:

          1.      The Objection is sustained to the extent provided herein.




1 Pursuant to orders of the Court, the chapter 11 cases of the Reorganized Debtors other than Aegean Marine Petroleum
S.A. (Case No. 18-13400 (MEW)) have been closed. Aegean Marine Petroleum Network, Inc. (Case No. 18-17334
(MEW)) (“Aegean”) is not a Reorganized Debtor.
2 Capitalized terms used and   not otherwise defined in this Order shall have the meanings ascribed to such terms in the
Objection.
       2.      The Equity Interest Claims listed on Schedule 1 annexed hereto under the heading

labeled “Claim to be Reclassified as Aegean Interest” are reclassified as Aegean Interests. Such

Aegean Interests are neither allowed nor disallowed and remain subject to the rights of the

Litigation Trust to file subsequent objections on any ground.

       3.      The Duplicate Noteholder Claims listed on Schedule 2 annexed hereto under the

heading “Claim to be Disallowed and Expunged” are disallowed and expunged in their entirety.

       4.      The Insufficient Documentation Claims listed on Schedule 3 annexed hereto under

the heading “Claim to be Disallowed and Expunged” are disallowed and expunged in their entirety.

       5.      The form of the Objection as an omnibus objection is approved.

       6.      The Litigation Trust’s rights, to: (i) file subsequent objections to any claims on any

ground; (ii) amend, modify, or supplement the Objection, including, without limitation, the filing

of objections to further amended or newly-filed claims; (iii) seek to expunge or reduce any claim

to the extent all or a portion of such claim has been paid; and (iv) settle any claim for less than the

asserted amount are expressly preserved.

       7.      The objection by the Litigation Trust to each claim, as addressed in the Objection

and as set forth in Schedules 1-3 attached hereto, constitutes a separate contested matter as

contemplated by Bankruptcy Rule 9014. This Order shall be deemed a separate Order with respect

to each claim that is the subject of the objection. Any stay of this Order pending appeal by any

claimants whose claims are subject to this Order shall only apply to the contested matter that

involves such claimant and shall not act to stay the applicability and/or finality of this Order with

respect to any other contested matters addressed in the objection and this Order.

       8.      The terms and conditions of this order shall be immediately effective and

enforceable upon its entry.




                                                  2
       9.      The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation or implementation of this order.


 Dated: __________, 2021
        New York, New York                             _________________________________
                                                       The Honorable Michael E. Wiles
                                                       United States Bankruptcy Judge




                                                 3
                 Schedule 1

Equity Interest Claims (see Objection ¶¶ 14-17)
                                         Claim to be
No.            Name of Claimant         Reclassified as   Claim Amount          Reason for Reclassification
                                       Aegean Interest
1)
      BASS, ROBERT SCOTT                     71             $4,462.00    Claim is based on equity interest.
2)
      DAVE, CHANDRAKANT P                    146             $0.00       Claim is based on equity interest.
3)
      KAWASH, AMJAD                         10006           $477.50      Claim is based on equity interest.
4)
      KUMAR, RAJEEV                          278            $3,718.00    Claim is based on equity interest.
5)
      LECKERT, MARK                         10035            $0.00       Claim is based on equity interest.
6)
      NGUYEN, BINH                          10029           $6,000.00    Claim is based on equity interest.
7)
      PAUL L PEDRETTI ROTH IRA               54            $11,765.80    Claim is based on equity interest.
8)    SHIMMEL, JAMES H & DOROTHY K -
                                             86              $91.60      Claim is based on equity interest.
      JTWROS
9)
      WILLIAMS, DARLENE SELENA               17              $0.00       Claim is based on equity interest.
                    Schedule 2

Duplicate Noteholder Claims (see Objection ¶¶ 18-20)
                                    Claim to be
No.       Name of Claimant        Disallowed and   Claim Amount                      Reason for Disallowance
                                     Expunged

                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
1)    BAKER, GALEN K                   306          $20,000.00
                                                                  to the Plan.
                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
2)    DARMSTATTER, RICHARD L           309          $15,000.00
                                                                  to the Plan.
                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
3)    DAVID COOK IRA                   267          $20,000.00
                                                                  to the Plan.
                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
4)    DELIA, BARBARA A, TTEE           48           $10,000.00
                                                                  to the Plan.
                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
5)    DELIA, ROBERT J, TTEE            47           $20,000.00
                                                                  to the Plan.
      DEUTSCH, JEFFREY K & LISA                                   Claim is duplicative of Unsecured Notes Claim allowed pursuant
6)                                     310          $20,000.00
      A                                                           to the Plan.
                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
7)    EASTWOLD, SYLVIA & MARK          297          $15,000.00
                                                                  to the Plan.
                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
8)    HALPERIN, LINDA R                320          $25,000.00
                                                                  to the Plan.
                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
9)    JANICE E FRENS TRUST             251          $10,000.00
                                                                  to the Plan.
      JEAN HELEN RICHTER                                          Claim is duplicative of Unsecured Notes Claim allowed pursuant
10)                                    308          $20,000.00
      REVOCABLE LIVING-                                           to the Plan.
                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
11)   JOELNER, F ERIC                  312          $40,000.00
                                                                  to the Plan.
                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
12)   JUDSON AFMAN TRUST               301          $15,000.00
                                                                  to the Plan.
                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
13)   LISCHER, DORIS M                 152          $15,000.00
                                                                  to the Plan.
                                                                  Claim is duplicative of Unsecured Notes Claim allowed pursuant
14)   MEYER, SONDRA S                  307          $15,000.00
                                                                  to the Plan.
                                  Claim to be
No.       Name of Claimant      Disallowed and   Claim Amount                      Reason for Disallowance
                                   Expunged

                                                                Claim is duplicative of Unsecured Notes Claim allowed pursuant
15)   MITCHINER, WILLIAM C           18           $15,000.00
                                                                to the Plan.
                                                                Claim is duplicative of Unsecured Notes Claim allowed pursuant
16)   NADLER, CAROL J                305          $25,000.00
                                                                to the Plan.
                                                                Claim is duplicative of Unsecured Notes Claim allowed pursuant
17)   NIEBOER, ELNA                  252          $12,000.00
                                                                to the Plan.
                                                                Claim is duplicative of Unsecured Notes Claim allowed pursuant
18)   PEMBROKE, EILEEN               339          $10,000.00
                                                                to the Plan.
      PRICE, BARBARA J &                                        Claim is duplicative of Unsecured Notes Claim allowed pursuant
19)                                  253          $8,000.00
      BEVERLY J                                                 to the Plan.
                                                                Claim is duplicative of Unsecured Notes Claim allowed pursuant
20)   SANTERRE, TERESA MARIE         302          $25,000.00
                                                                to the Plan.
                                                                Claim is duplicative of Unsecured Notes Claim allowed pursuant
21)   SCHICK, PAUL F                 279          $1,209.95
                                                                to the Plan.
                                                                Claim is duplicative of Unsecured Notes Claim allowed pursuant
22)   SHAW, LAURA                    157          $22,775.00
                                                                to the Plan.
      STAH, RONALD F & DONNA                                    Claim is duplicative of Unsecured Notes Claim allowed pursuant
23)                                  340          $20,000.00
      E                                                         to the Plan.
                                                                Claim is duplicative of Unsecured Notes Claim allowed pursuant
24)   SUTTON, DANIEL JAMES           282          $6,000.00
                                                                to the Plan.
                                                                Claim is duplicative of Unsecured Notes Claim allowed pursuant
25)   SUTTON, JEAN AND ROBERT        283          $3,000.00
                                                                to the Plan.
      VAN EECKHOUTE, JOSEPH C                                   Claim is duplicative of Unsecured Notes Claim allowed pursuant
26)                                  311          $5,000.00
      & PAULA J                                                 to the Plan.
                                                                Claim is duplicative of Unsecured Notes Claim allowed pursuant
27)   WALTER, CHARLES G.             324          $34,728.89
                                                                to the Plan.
                                                                Claim is duplicative of Unsecured Notes Claim allowed pursuant
28)   ZYSK TRUST                     250          $10,000.00
                                                                to the Plan.
                                                          2
2
                       Schedule 3


Insufficient Documentation Claims (see Objection ¶¶ 21-23)
                                       Claim to be
No.           Name of Claimant         Disallowed    Claim Amount                   Reason for Disallowance
                                       & Expunged
                                                                    Claim does not contain sufficient information to determine
1)    ANTIPOLLUTION SINGLE MEMBER SA      193          $3,183.87
                                                                    validity of claim.
                                                                    Claim does not contain sufficient information to determine
2)    ANTIPOLLUTION SINGLE MEMBER SA      194          $819.71
                                                                    validity of claim.
                                                                    Claim does not contain sufficient information to determine
3)    ANTIPOLLUTION SINGLE MEMBER SA      195          $1,345.14
                                                                    validity of claim.
                                                                    Claim does not contain sufficient information to determine
4)    ANTIPOLLUTION SINGLE MEMBER SA      196          $1,669.99
                                                                    validity of claim.
                                                                    Claim does not contain sufficient information to determine
5)    ANTIPOLLUTION SINGLE MEMBER SA      199         $42,126.00
                                                                    validity of claim.
                                                                    Claim does not contain sufficient information to determine
6)    ANTIPOLLUTION SINGLE MEMBER SA      200          $1,572.68
                                                                    validity of claim.
                                                                    Claim does not contain sufficient information to determine
7)    ANTIPOLLUTION SINGLE MEMBER SA      207          $209.44
                                                                    validity of claim.
                                                                    Claim does not contain sufficient information to determine
8)    ANTIPOLLUTION SINGLE MEMBER SA      214          $9,955.31
                                                                    validity of claim.
                                                                    Claim does not contain sufficient information to determine
9)    ANTIPOLLUTION SINGLE MEMBER SA      220          $665.65
                                                                    validity of claim.
                                                                    Claim does not contain sufficient information to determine
10)   ISOM, DAWN CHARNETTE                322           $40.00
                                                                    validity of claim.
                                                                    Claim does not contain sufficient information to determine
11)   KHAN, MATIUR                       10005          $35.41
                                                                    validity of claim.
   EXHIBIT B

Kravitz Declaration
AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park
New York, New York 10036
Telephone: (212) 872-1000
Facsimile: (212) 872-1002
Philip C. Dublin
Abid Qureshi
Kevin Zuzolo
Edan Lisovicz

Counsel to the Litigation Trust

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                               )
                                                               )      Chapter 11
 In re:                                                        )
                                                               )      Case No. 18-13374 (MEW)
 AEGEAN MARINE PETROLEUM                                       )
 NETWORK INC., et al.,1                                        )      Jointly Administered
                                                               )
                                     Debtors.                  )

      DECLARATION OF PETER KRAVITZ IN SUPPORT OF THE LITIGATION
             TRUST’S FOURTH OMNIBUS OBJECTION TO CLAIMS
        (EQUITY INTEREST CLAIMS, DUPLICATE NOTEHOLDER CLAIMS
               AND INSUFFICIENT DOCUMENTATION CLAIMS)

I, Peter Kravitz, declare as follows under penalty of perjury:

          1.      I am a Principal of Province, Inc. and the trustee (the “Litigation Trustee”) for the

litigation trust (the “Litigation Trust”) established to facilitate the implementation of the Joint Plan

of Reorganization of Aegean Marine Petroleum Network Inc. and Its Debtor Affiliates Pursuant to

Chapter 11 of the Bankruptcy Code, dated March 22, 2019. In my capacity as Litigation Trustee,

I am generally familiar with the Debtors’ day-to-day operations, business, financial affairs, and




1 Pursuant to orders of the Court, the chapter 11 cases of the Reorganized Debtors other than Aegean Marine Petroleum
S.A. (Case No. 18-13400 (MEW)) have been closed. Aegean Marine Petroleum Network, Inc. (Case No. 18-17334
(MEW)) (“Aegean”) is not a Reorganized Debtor.
books and records. I am also familiar with the claims reconciliation process undertaken in

connection with the Debtors’ chapter 11 cases.

           2.       I submit this declaration in support of the Litigation Trust’s Fourth Omnibus

Objection to Claims (Equity Interest Claims, Duplicate Noteholder Claims and Insufficient

Documentation Claims) (the “Objection”), dated as of the date hereof and filed contemporaneously

herewith.

           3.       Except as otherwise indicated herein, all statements in this Declaration are based

upon my personal knowledge, my review (or the review of the advisors or consultants under my

supervision) of (a) business records kept by the Debtors in the ordinary course of business, (b) the

relevant proofs of claim, (c) the Schedules,2 or (d) the official register of claims maintained in the

Debtors’ chapter 11 cases (the “Claims Register”). If called upon to testify, I could and would

testify competently to the facts set forth herein on that basis.

           4.       The proofs of claim subject to the Objection were carefully reviewed and analyzed

in good faith using due diligence by the appropriate personnel from the Reorganized Debtors, Epiq

Corporate Restructuring, LLC, Province, Inc. and/or Akin Gump Strauss Hauer & Feld LLP.

These efforts resulted in the identification of the disputed claims listed in Schedules 1-3 to the

Proposed Order to the Objection.

           5.       The information contained in the Objection and Schedules 1-3 to the Proposed

Order is true and correct to the best of my knowledge and belief.

           6.       As a result of my review of the proofs of claim filed in these chapter 11 cases, I

have determined that the nine (9) Equity Interest Claims identified in the column titled “Claim to

Reclassified as Aegean Interest” on Schedule 1 to the Proposed Order represent alleged equity



2   Capitalized terms used herein but not otherwise defined have the meanings ascribed to them in the Objection.


                                                           2
interests in Aegean (i.e., Aegean Interests) as opposed to claims against Aegean. Reclassification

of the Equity Interest Claims is necessary because the Plan provides that each holder of an Allowed

Aegean Interest shall receive in satisfaction of such interest its pro rata share of Class B Litigation

Trust Units. See Plan § III.B.9. Thus, holders of Equity Interest Claims will not be prejudiced by

the relief sought in the Objection.

       7.      As a result of my review of the proofs of claim filed in these chapter 11 cases, I

have determined that the twenty-eight (28) Duplicate Noteholder Claims identified in the column

titled “Claim to be Disallowed and Expunged” on Schedule 2 to the Proposed Order are

duplicative of Unsecured Notes Claims allowed pursuant to the Plan. The claimants asserting

Duplicate Noteholder Claims will not be prejudiced by having their respective claims disallowed

and expunged because such claims under the Unsecured Notes Indentures have already been

allowed pursuant to the Plan. The Plan also provides that the Unsecured Notes Indentures remain

in effect for the purpose of enabling holders of Allowed Unsecured Notes Claims to receive

distributions as set forth in the Plan. Thus, the Duplicate Noteholder Claims must be disallowed

and expunged to prevent the holders of such claims from receiving multiple distributions on

account of a single liability, thus prejudicing other similarly situated creditors.

       8.      As a result of my review of the proofs of claim filed in these chapter 11 cases, I

have determined that each of the eleven (11) claims identified in the column titled “Claim to be

Disallowed and Expunged” on Schedule 3 to the Proposed Order failed to assert a claim or provide

sufficient documentation to ascertain the validity of such claims because such claims either (a) fail

to indicate on the proof of claim form a Debtor in the chapter 11 cases against which the claim is

being asserted and/or the basis of the claim asserted or (b) fails to include any supporting

documentation to indicate the existence of a claim. Additionally, each Insufficient Documentation




                                                   3
Claim was compared to the Debtors’ books and records to ensure that no prepetition amounts were

outstanding. The Insufficient Documentation Claims, however, do not contain enough information

to allow me to determine from the proofs of claim themselves what amount, if any, is owed to the

claimant.

       I declare under penalty of perjury that the foregoing is true and correct. Executed this 5th

day of February, 2021.

                                                    /s/                 .
                                                    Peter Kravitz
                                                    Solely in his capacity as Litigation Trustee




                                                4
